Name: 2004/721/EC: Decision of the European Parliament of 21 April 2004 concerning discharge to the Commission in respect of the implementation of the budget of the sixth, seventh and eighth European Development Funds for the 2002 financial year
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  cooperation policy
 Date Published: 2004-11-04

 4.11.2004 EN Official Journal of the European Union L 330/123 DECISION OF THE EUROPEAN PARLIAMENT of 21 April 2004 concerning discharge to the Commission in respect of the implementation of the budget of the sixth, seventh and eighth European Development Funds for the 2002 financial year (2004/721/EC) THE EUROPEAN PARLIAMENT, having regard to the balance sheets and accounts of the sixth, seventh and eighth European Development Funds for the 2002 financial year (COM(2003) 475 - C5-0496/2003), having regard to the annual report of the Court of Auditors on the activities of the sixth, seventh and eighth European Development Funds for 2002 together with the institutions' replies (C5-0584/2003) (1), having regard to the Court of Auditors' Statement of Assurance on the European Development Funds (C5-0584/2003), having regard to the Council's recommendations of 9 March 2004 concerning the discharge to be given to the Commission in respect of the implementation of the operations of the European Development Funds for the financial year 2002 (C5-0146/2004, C5-0147/2004, C5-0148/2004). having regard to Article 33 of the Internal Agreement of 20 December 1995 between the representatives of the governments of the Member States, meeting within the Council, on the financing and administration of the Community aid under the Second Financial Protocol to the fourth ACP-EC Convention (2), having regard to Article 276 of the EC Treaty, having regard to Article 74 of the Financial Regulation of 16 June 1998 applicable to development finance cooperation under the fourth ACP-EC Convention (3), having regard to Rules 93 and 93a, third indent of, and Annex V to, its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A5-0183/2004), A. Whereas, in its Statement of Assurance on the European Development Funds, the Court of Auditors concludes that, with certain exceptions, the accounts for the financial year 2002 reliably reflect the revenue and expenditure for the financial year and the financial situation at the end of the year. B. Whereas the Court of Auditors' conclusion on the legality and regularity of the underlying transactions is based inter alia on the audit of a sample of transactions. C. Whereas the Court of Auditors, on the basis of the documentation examined, is of the opinion that the revenue entered in the accounts, the amounts allocated to the EDF's commitments and payments are, taken as a whole, legal and regular, 1. Gives discharge to the Commission in respect of the implementation of the budget of the sixth, seventh and eighth European Development Funds for the financial year 2002; 2. Presents its comments in the accompanying resolution; 3. Instructs its President to forward this decision and the accompanying resolution to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal of the European Union (L series). The Secretary-General Julian PRIESTLEY The President Pat COX (1) OJ C 286, 28.11.2003, p. 325. (2) OJ L 156, 29.5.1998, p. 108. (3) OJ L 191, 7.7.1998, p. 53.